Citation Nr: 1617629	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-31 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.
 
2.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), and if so, whether the claim should be reopened.

 3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO) in March 2009 and December 2009.

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  Evidence associated with the claims file includes diagnoses for psychiatric disabilities other than PTSD, to include major depressive disorder.  Although the Veteran sought service connection only for PTSD, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

In that regard, a March 1998 rating decision denied the Veteran's claim for service connection for PTSD.  By a February 2004 rating decision the RO declined to reopen the claim for service connection for PTSD because no new and material evidence had been received.  The Veteran appealed to the Board.  In an August 2008 Board decision declined to reopen the claim for service connection for PTSD.  Those prior denials could be interpreted as encompassing all of the Veteran's acquired psychiatric disabilities, to include those other than PTSD.  See Clemons, 23 Vet. App. 1.  However, the case of Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) indicates that claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims.  In this case, the prior final denials considered only PTSD, which is distinctly diagnosed from the Veteran's other acquired psychiatric disabilities.  Accordingly, the Board will treat the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD as distinct from the prior denied claims.  Therefore, the August 2008 Board decision is not considered to be prior final decision as to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, and new and material evidence need not be found prior to the Board considering that issue on the merits.

The claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

 1.  In a July 2004 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss; the Veteran did not appeal or submit new and material evidence during the appeal period.
 
 2.  The evidence added to the record since the July 2004 denial, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  An August 2008 Board decision declined to reopen the claim for service connection for PTSD; the Veteran did not appeal that decision and it is final.

4.  The additional evidence presented since August 2008 Board decision provides some information that, when considered with the other evidence of record, relates to an unestablished fact and/or raises a reasonable possibility of substantiating the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has been presented, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, compliant VCAA notice was provided in a November 2011 letter.  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service personnel and treatment records, post-service treatment records. 

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claim for service connection for bilateral hearing loss.  As new and material evidence has not been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss, the duty to assist by obtaining a medical examination and opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

The Veteran has not indicated that there are any additional records that VA should seek to obtain on his behalf.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to review the issues on appeal.

New and Material Evidence

Generally, if a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to    agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

1. Bilateral hearing loss

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In a rating decision in July 2004, the RO denied the claim for service connection for bilateral hearing loss, based on the finding that his hearing was shown to be normal during service and there was no evidence that bilateral hearing loss was incurred in service or were caused by service.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal that decision or submit new and material evidence within one year following notification of that decision.  Accordingly, the July 2004 decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The evidence of record when the claim was last denied consisted of service treatment records which documented audiometric findings within normal limits in June 1966 and September 1968, and on separation from service his ears were clinically evaluated as normal and the Veteran denied any ear trouble or hearing loss.  The Veteran's military personnel form, DD 214, which listed his military occupational specialty as 11B20 light weapons infantry.  The service personnel records also showed that he served as a rifleman and auto rifleman.  Also in the record were VA treatment records documenting hearing loss in 2004, and statements from the Veteran attributing his bilateral hearing loss to excessive noise exposure in service, to include from a grenade launcher.  

The record also included a June 2004 VA audio examination report that contained audiometric testing results which  revealed hearing acuity that met the standard of a bilateral hearing loss disability under 38 C.F.R. § 3.385.  The Veteran reported military noise exposure from small arms fire, heavy artillery, mortars, grenades, helicopters and tanks.  He also endorsed occupational noise exposure from machine noise, although he wore hearing protection.  Finally, he related occasional recreational noise exposure from lawnmowers.  Following a review of the claims file, and an evaluation of the Veteran, the examiner opined that the Veteran's current hearing loss was less likely than not due to noise exposure in military service because while his military duties would no doubt have exposed him to potentially hazardous noise levels, his hearing was shown to be normal when it was tested during service.  

The evidence received since the prior final denial includes VA treatment records that document continued treatment for bilateral hearing loss, to include use of hearing aids.  The VA treatment records while "new" as they were not before previous decisionmakers, are not "material" for purposes of reopening the claim because the records do not relate to the basis for the prior final denial - evidence that bilateral hearing loss had onset in service or is otherwise related to service.

Finally, also added to the claims file are the statements from the Veteran asserting service connection for bilateral hearing loss.  Reportedly, his hearing had worsened and he had been fitted with hearing aids.  Such assertions are not new as they were considered in the prior denial.  Even assuming their credibility, the statements are cumulative and cannot be considered new and material evidence.  

Based on the foregoing, the Board concludes that the additional evidence received since the July 2004 denial is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for service connection for bilateral hearing loss, the benefit-of-the-doubt doctrine is not applicable as to that claim.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

2. PTSD

The Veteran's claim for service connection for PTSD was originally denied in March 1998 based on the absence of any diagnosis of or treatment for PTSD, during service or after service.  The Veteran did not appeal the decision.  In February 2004 the RO declined to reopen the claim for service connection for PTSD, noting that there was no evidence of a current diagnosis of PTSD.  The Veteran appealed to the Board.  

In August 2008, the Board declined to reopen the Veteran's claim for PTSD reopened the claim for service connection for PTSD and denied it on the merits.  As the Veteran did not appeal the Board's decision or request reconsideration, the Board's November 2007 decision is final.  38 C.F.R. § 20.1100 (2015).

When the Board decided its November 2007 decision, the claims folder contained service treatment records, VA treatment records, and a September 1997 VA examination in which the examiner opined that the Veteran did not have PTSD. VA treatment records contained multiple diagnoses of an acquired psychiatric disorder, including depression and anxiety.  A March 2003 VA treatment record noted that the Veteran denied a history of face to face combat situations in Korea.  Moreover, a VA clinician ruled out a diagnosis of PTSD in March 2004, and a second VA clinician determined that the Veteran did not meet the criteria for PTSD after a screening.

The record also included multiple statements from the Veteran in which he alleged that he had acquired PTSD as a result of an incident in Korea in 1967 at which both his unit and the corresponding North Korean unit were "preparing for an attack" after North Korea's capture of the U.S.S. Pueblo.  Ultimately, no such attack occurred.  In essence, the Veteran asserted that while he did not participate in combat, he developed PTSD due being in constant fear of an enemy attack while stationed in a combat zone.  Reportedly, while stationed at the DMZ his unit was on a constant state of alert and preparedness anticipating an enemy attack and he believed he was in imminent danger at all times.  He described being so close to the border that he could see the North Korean Army.  

The evidence received since the prior final denial includes VA treatment records documenting mental health treatment, along with variously diagnosed psychiatric disorders, including PTSD due to combat in Korea.  Also in the record is a witness statement from the Veteran's spouse who reported knowing the Veteran before service, and stated she noticed that upon returning from Korea he appeared very depressed.  

This evidence is new, as it was not part of the record at the time of the August 2008 Board decision.  It is also material, as it relates to an unestablished fact necessary to substantiate the claim.  Specifically, it provides evidence of a diagnosis of PTSD associated with service.  Therefore, the evidence is new and material, and the claim is reopened.


ORDER

As new and material evidence has not been received, the claim for service connection for bilateral hearing loss is not reopened and the appeal is denied.

As new and material evidence has been presented, the claim for service connection for PTSD is reopened, and to this extent only the appeal is granted.







REMAND

In a May 2015 statement the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board of Veterans' Appeal, specific to the claim for service connection for PTSD.  To date, the Veteran has not been scheduled for a videoconference hearing before the Board on the issue of service connection for an acquired psychiatric disorder, to include PTSD and depression.  Therefore, in order to preserve the Veteran's right to due process of law, a remand is necessary in order to schedule the Veteran for his requested Board hearing.  38 C.F.R.  § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


